Citation Nr: 1626133	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-46 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for the residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for the residuals of frostbite of the feet. 

3.  Entitlement to service connection for the residuals of frostbite of the hands.

4.  Entitlement to service connection for right Achilles tendonitis.

5.  Entitlement to service connection for a bilateral eye disability.

6.  Entitlement to service connection for a disability of the genitourinary system.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to March 1977, with subsequent service in the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Boise, Idaho, regional office (RO) of the Department of Veterans Affairs (VA).  

In June 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In September 2013, the Veteran testified from the RO by way of videoconference technology at a hearing with a Veterans Law Judge; a transcript of that hearing is of record.  

This matter was previously before the Board in February 2014, at which time all issues were remanded for additional development.  This appeal has now been returned to the Board for further consideration.  

After the February 2014 remand, an April 2015 rating decision granted service connection for spondylolisthesis.  This is considered a complete grant of the Veteran's claim for service connection for a sacroiliac disability, and this matter is no longer before the Board. 

Unfortunately, the Veterans Law Judge who conducted the September 2013 hearing is no longer employed at the Board.  The Veteran was offered another hearing, but she declined in a March 2016 reply.  


The issue of entitlement to service connection for a disability of the genitourinary system is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service treatment records include evidence to confirm that the Veteran sustained a head trauma in January 1977; however, current medical records that include a July 2014 examination by a board certified neurologist are negative for any residual disability attributable to a head trauma.  

2.  The service treatment records include a reference to frostbite of the bilateral great toes in a March 1977 history; however, current medical records that include VA examinations conducted in June 2011, August 2011, and July 2014 are negative for any residual disability of the feet or hands attributable to a cold injury. 

3.  The service treatment records demonstrate that the Veteran was treated for an episode of right Achilles tendonitis in January 1977 which resolved prior to her March 1977 discharge.  

4.  Medical opinion states that the Veteran's current episodes of right Achilles tendonitis are most likely a series of independent episodes dependent on her foot shape and activity level, and are less likely than not related due to active service.  

5.  The corneal abrasion of the right eye sustained by the Veteran in the reserves resolved without residual disability, and her current blurred vision is the result of refractive error.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the residuals of a head injury have not been met.  38 U.S.C.A. §§ 101(24), 1131, 5107(b) (West 2014); 
38 C.F.R. § 3.303 (2015). 

2.  The criteria for entitlement to service connection for the residuals of frostbite of the feet have not been met.  38 U.S.C.A. §§ 101(24), 1131, 5107(b); 38 C.F.R. § 3.303. 

3.  The criteria for entitlement to service connection for the residuals of frostbite of the hands have not been met.  38 U.S.C.A. §§ 101(24), 1131, 5107(b); 38 C.F.R. § 3.303.  

4.  The criteria for entitlement to service connection for right Achilles tendonitis have not been met.  38 U.S.C.A. §§ 101(24), 1131, 5107(b); 38 C.F.R. § 3.303.

5.  The criteria for entitlement to service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 101(24), 1131, 5107(b); 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Prior to the initial adjudication of his claims, the Veteran was provided with Veterans Claims Assistance Act of 2000 (VCAA) notification in letters dated April 2009 and September 2009.  An additional pre-adjudication letter was sent to the Veteran in January 2011 for her genitourinary claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded VA examinations for all of her claimed disabilities.  Where appropriate, the examiner has provided etiological opinions.  Her service treatment records, military personnel records, and all identified private treatment records have been obtained.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that she has developed many disabilities due to her time in active service or while on duty in the Reserves.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. § 101(24).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Head Injury

The Veteran contends that she sustained injuries to her head on several occasions during active service or during active duty for training.  She states that she was struck in the head during basic training.  She also states that she was struck in the head by a cot that was blown across her tent in a storm at the same time that she injured her back.  Finally, the Veteran has argued that she sustained head injuries from two motor vehicle accidents that occurred during active duty for training or inactive duty for training.  Currently, she complains of severe headaches and a cognitive disorder.  

The Veteran's service treatment records include a March 1977 Report of Medical History she completed upon discharge from active service.  She answered "yes" to a history of a head injury.  The physician's summary reported that this was a reference to a contusion sustained in February 1977, but that there were no current problems.  A medical examination conducted at this time was negative for disability of the head, and for any neurologic disability.  

The Veteran denied a history of a head injury on March 1981 Report of Medical History completed for the Reserves.  A medical examination conducted at that time was also normal.  

Records from October 1986 indicate that the Veteran was struck in the low back by a tent pole during a storm.  There was no mention of an injury to the head.  

A VA treatment record dated December 2009 reports a history of a head injury sustained while doing gas chamber drill in January 1977 and a second head injury sustained in a motor vehicle accident in 1981.  However, there was no current diagnosis of any residual disability due to these injuries.  

The Veteran was afforded a VA examination for the residuals of traumatic brain injury (TBI) in July 2014.  The examiner, who is a board certified neurologist, reviewed the Veteran's claims file.  The January 1977 head injury in the gas chamber was noted, as was her claimed 1986 head injury that occurred during a tornado.  Head injuries in a May 1981 motor vehicle accident and in two separate January 2013 falls were also noted.  

The Veteran reported cognitive symptoms that she attributed to her head injury, which she believed became worse after the 2013 falls.  These included memory and concentration problems.  She also described headaches and intermittent weakness of the right side.  After the physical examination, the examiner, a Board Certified Neurologist, noted that the Veteran functioned very well for many years following the January 1977 head injury, and notes that the 1986 records do not document a head injury.  The examiner noted that the symptoms described by the Veteran emerged long after service, and her advancing age and medical comorbidities had to be considered significant factors in the development of her cognitive symptoms.  The current neurological examination was unremarkable with respect to TBI.  There was, in effect, no persuasive evidence of a current disability of a TBI from service.  The examiner stated that there was no current diagnosis, and therefore no opinion could be expressed.  

On the basis of this examination, when considered in light of all pertinent medical and lay evidence, the Board finds that entitlement to service connection for the residuals of a head injury is not warranted.  

The service treatment records confirm that the Veteran sustained at least one head trauma during service, and her statements regarding additional traumas are competent and the Board finds no reason to doubt their credibility.  As such, there is probative evidence of an in-service injury.

The service treatment records and medical records from the reserves are completely negative for evidence of any residual disability as a result of these traumas.  The Veteran has submitted hundreds of pages of private medical records dating from after service until at least 2010, but none of these show a diagnosis of a current disability.  Similarly, VA treatment records are also negative for a diagnosis of a current disability due to head trauma.  The Veteran was examined by a VA board certified neurologist in July 2014, who was also unable to identify any current disability attributable to a head trauma.  

In light of the foregoing, the Board finds that preponderance of the evidence is against a finding that the Veteran has a residual of a TBI that existed before, during, or after the receipt of the service-connection claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).

Therefore, in the absence of current residuals of a head trauma, the first criterion for service connection has not been met, and entitlement to service connection is not merited.  

Frostbite

The Veteran contends that she sustained cold injuries to her hands and feet during basic training at Ft. Jackson, South Carolina.  She states that the recruits were not provided with proper winter clothing such as gloves, and that she began to experience numbness and other symptoms.  She testifies that she continues to have numbness of her fingers and achiness when writing, and numbness of the toes during cold weather.  

The Veteran's service treatment records include the March 1977 Report of Medical History she completed at discharge.  The physician's summary includes a reference to frostbite of the bilateral great toes, with no further explanation.  However, the medical examination completed at that time showed normal feet and a normal neurologic examination.  The summary of defects states "none".  

The remainder of the Veteran's service treatment records including her medical records from the reserves is negative for complaints pertaining to cold injuries or a diagnosis of a residual disability relating to a cold injury.  The Veteran denied all relevant symptomatology on the March 1981 Report of Medical History, and the physician's summary states that she had no residual problems.  The medical examination completed at this time continued to show normal feet and a normal neurologic examination.  

The post service medical records are negative for a diagnosis of any disability attributable to cold injuries.  The Veteran was afforded a VA examination for cold injuries in June 2011, and an addendum was added in August 2011.  The claims file was reviewed by the examiner.  The Veteran reported that she was sent to a hospital for treatment, was issued cold weather gear, and then returned to duty the next day.  X-ray studies of the hands were normal, and studies of the feet were not consistent with cold injuries.  The diagnoses were no finding of frostbite residuals of the bilateral hands or left foot.  An addendum for examination of the right foot was added in August 2011, and the diagnosis was no finding of cold injury residual of the right foot.  

The Veteran underwent an additional VA examination for cold injuries in July 2014.  The claims file was reviewed, and the Veteran described her in-service injuries and her current symptoms to the examiner.  At the conclusion, the examiner states that the Veteran does not meet the criteria for a diagnosis of frostbite or have residuals.  Her complaints of dry skin, varicose veins and leg cramping were not consistent with the residuals of a cold injury, and her reports of cold sensitivity and dull, aching pain were vague and non specific, and without documented evidence of cold injury were not enough to establish a diagnosis.  

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (stating that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Board has reviewed all pertinent medical and lay evidence and finds that there is no evidence of a diagnosis of a current disability of the hands or feet attributable to the residuals of a cold injury.  As such, the first criterion for service connection has not been met, and entitlement to service connection is not merited.  

Right Achilles Tendonitis

The Veteran contends that she has a disability of her right Achilles tendon that was incurred during service.  She notes that treatment was received for right ankle pain during service, and she states that she has continued to experience symptoms such as tenderness and pain of this tendon ever since discharge.

The service treatment records confirm that the Veteran was seen for complaints of pain in her right ankle in January 1977.  There was no edema and the range of motion was good, but pain and tenderness over the Achilles was demonstrated.  The impression was tendonitis.  

The remaining service treatment records for the Veteran's period of active service are negative for any further complaints or diagnoses pertaining to the right ankle.  The Veteran denied a history of swollen or painful joints, lameness, foot trouble, and all other symptomatology relating to the right ankle at the March 1977 Report of Medical History that was obtained at discharge.  A right ankle disability or Achilles tendonitis was not included in the physician's summary.  The discharge examination conducted at this time showed that lower extremities and the feet were normal.  

Post service medical records show that the Veteran denied a history of swollen or painful joints, lameness, foot trouble, and all other symptomatology relating to the right ankle on the March 1981 Report of Medical History.  The examination conducted at this time continued to show the lower extremities and the feet were normal.  

A June 1983 Physical Profile Board Proceeding shows that the Veteran had knee and ankle pain.  She was restricted from running over two miles, and she was to wear running shoes and not run on the pavement.  

The Veteran was to have undergone a VA examination of her right ankle at the same time as her June 2011 cold injury examination but she was unable to have her right foot examined due to a recent fall that required it to be placed in a splint.  She underwent a VA examination of her right ankle in August 2011 after the splint was removed.  The Veteran reported that her right ankle pain had begun during basic training.  She was allowed to wear sneakers and on profile for about three weeks until it healed.  Since that time she reported having problems walking and said that she wears special shoes and arch supports prescribed by the orthopedic clinic.  The Veteran was noted to do ballet for conditioning.  

On examination, there was no deformity, but the Veteran reported giving way, instability, pain, stiffness, and weakness.  She was able to stand three to eight hours with no limitations on walking.  The Veteran said that she always wore corrective shoes.  Physical examination found that the Veteran's gait was normal, with no evidence of abnormal weight bearing.  There was no instability, and the Achilles tendon was intact, nontender and of normal strength.  An X-ray study was normal except for a heel spur.  The Veteran brought a bag of shoes for the doctor in order to show an abnormal gait, but he did not recognize any unusual wear on these shoes.  The diagnosis was of no finding of a right Achilles or ankle condition.  

The Veteran was afforded a second VA examination in July 2014.  This examination was conducted by an attending podiatrist who reviewed the claims file.  The Veteran's report of Achilles tendon pain during basic training was noted.  Currently, she reported flare-ups if she did not wear supportive shoes or when climbing stairs.  On examination, the Veteran did not have any limitations, although she said that she was not currently having a flare-up.  The diagnosis was tenosynovitis.  The examiner opined that it was less likely than not that the Veteran's disability was incurred in or caused by active service.  The examiner explained that the shape of her foot was congenital, and was in fact the most common foot type.  All of her deformities were those generally seen with her foot type, and it was less likely than not that they had any relationship to her military service.  As the Veteran was only claiming her right Achilles and in her history she complained of bilateral inflammation it was less likely than not that her current tendon complaints were related to her period of service.  The examiner further explained that tendonitis was generally self-limited and often due to foot type and activity level.  Her history was consistent with intermitted unrelated instances of Achilles tendonitis caused by these factors.  It was possible for a partial tear of the tendon to create recurrent tendonitis, but there was no evidence in the claims file, history, imaging studies or on examination that this ever occurred.  

The service treatment records confirm the Veteran's contention that she was treated for tendonitis during service.  Her reserve records also show a second incident of ankle pain in June 1983.  More recently, while the August 2011 VA examination was negative for tendonitis, the August 2014 examiner includes a diagnosis of tenosynovitis.  As such, the first two element of a service connection claim have been established by the record.  However, the Board finds that entitlement to service connection for right Achilles tendonitis is not established as the nexus element has not been established.  

In order to establish service connection, it is not enough to show an injury or treatment in service and a current disability.  There must also be evidence of a relationship between the two.  In this case, the August 2014 examiner opined that there is no such relationship.  He explained that right Achilles tendonitis would be consistent with the Veteran's foot type.  Furthermore, he explained that tendonitis is usually self-limited.  Therefore, one instance of tendonitis was not usually related to another, but is instead a series of independent instances that are dependent on foot type and activity level.  The exception to this would be in cases involving a partial tear of the tendon, but there was no evidence that the Veteran had experienced such a tear in or due to service.  The Board notes that this examiner's opinion is consistent with and explains the August 2011 examiner's finding that the Veteran did not have a current diagnosis of right Achilles tendonitis.  The Board finds that the opinion is probative and carries much weight do to the examiner's expertise, knowledge of the pertinent medical history, and opinion with a well-supported rationale.  

The Veteran is competent to report her symptoms and to state that she has experienced tendon pain ever since service.  However, the Veteran is not competent to provide evidence as to more complex medical questions addressing the etiology of her tendonitis, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In fact, her contentions regarding ankle pain are consistent with the August 2014 examiner's opinion that she was likely experiencing a series of unrelated episodes of tendonitis instead of a single chronic disability.  The Board finds that when viewing all pertinet evidence, the VA examiner's opinion carries the most weight.   As such, the Board finds that the preponderance of evidence is against a nexus to service.  Therefore, service connection for right Achilles tendonitis is not warranted.  

Bilateral Eye Disability

The Veteran contends that she has blurred vision due to injuries sustained during active service or while on active duty for training or inactive duty for training with the reserves.  She testifies that on one occasion she was hit in the eye by a rope, and that on another she was hit in the eyes by a tree branch.  

Treatment records from the reserves show that the Veteran was hit in the right eye by a tree branch in October 1978.  On examination, a small abrasion at eight o'clock was noted.  There was no injury to the left eye.  Additional records show that the Veteran continued to have blurred vision for at least three days following the injury.  A notation states that this blurred vision should clear spontaneously.  

The Veteran denied a history of eye trouble on the March 1981 Report of Medical History.  Her eyes were normal on the examination conducted at this time, and her distant vision was 20/20 bilaterally.  Near vision was not measured.  

The Veteran underwent a private eye examination in August 1992.  She reported a history of severe head trauma on two past occasions.  She complained of an approximately two month history of decreased visual acuity in both eyes, especially at near.  On examination, her best correct visual acuity was 20/20+2 in the right eye and 20/15 in the left eye.  The assessment was that the Veteran "suffers only from presbyopia."  

A December 2009 VA treatment note shows that the Veteran reported increasingly blurred vision.  There was no eye pain or sudden loss of vision.  Her last eye examination had been in 2000.  

The Veteran was afforded a VA examination of the eyes by an optometrist in June 2011.  The claims file was reviewed, and the examiner noted the 1978 tree branch injury of the right eye.  The examiner reported that there had been no further treatment and that this disability had resolved.  Following a detailed examination, the diagnosis was that there was no ocular defect present.  The examiner stated that there was no residual defect caused by or the result of the corneal abrasion of the right eye in service.  

The Veteran underwent an additional VA examination of the eyes in July 2014.  The claims file was reviewed by the examiner, and her claimed head traumas and corneal abrasions were noted.  The Veteran said that she had experienced blurry vision for the past year and had difficulty focusing in her right eye.  She was wearing progressive lenses to correct farsightedness and presbyopia.  On examination, her uncorrected vision was 2/200 in each eye.  This was correctable to 20/40 or better.  She did not have a corneal irregularity.  Visual field testing was performed, which showed that the Veteran did not have loss of a visual field.  A benign choroidal nevus was found in the right eye, but the examiner stated that this did not affect vision in any way.  The examiner opined that it was less likely than not that the claimed bilateral eye condition had its clinical onset during a period of service and was not otherwise due to an event or incident of service.  The rationale was that the Veteran has farsightedness and presbyopia that was correctable to 20/20 for each eye, and a normal visual field.  No altitudinal defect was noted.  The examiner stated that blurring of vision was a common complaint with farsightedness and presbyopia and would get worse with age.  The August 1992 examination that had only found presbyopia was noted.  Although it was noted that blurred vision could be a sequela of head trauma, it was more probable that her blurred vision was from a developmental error of refraction.  

Service connection is not warranted for a bilateral eye disability.  The service treatment records confirm that the Veteran suffered at least one eye injury, which was most likely during a period of active duty for training or inactive duty for training.  Her head trauma during basic training has already been noted.  

However, after an eye examination, the June 2011 VA examiner found that the injury sustained in service had resolved.  The July 2011 and July 2014 VA examinations are negative for any current disability of the eyes other than presbyopia.  The July 2014 examiner states it is most probable that the Veteran's blurred vision is from a developmental error of refraction.  Refractive error of the eye as such is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Therefore, in the absence of a current diagnosis of any other current eye disability that is eligible for service connection, entitlement to service connection for a bilateral eye disability is not established.  


ORDER

Entitlement to service connection for the residuals of a head injury is denied. 

Entitlement to service connection for the residuals of frostbite of the feet is denied. 

Entitlement to service connection for the residuals of frostbite of the hands is denied. 

Entitlement to service connection for right Achilles tendonitis is denied. 

Entitlement to service connection for a bilateral eye disability is denied. 


REMAND

The Veteran contends that she has incurred a disability of the genitourinary system due to active service.  She believes that this is the result of having to hold her urine during basic training, and states that doctors have said her current symptoms are due to doing that. 

The service treatment records include the Veteran's September 1976 enlistment examination.  She was noted to have had surgical repair of a severe laceration one year after delivering a large baby.  However, a more precise description of this laceration was not provided, and the genitourinary system was normal on examination.  The Report of Medical History obtained at this time also noted a 1971 surgical repair for a severe laceration associated with child birth, but the Veteran denied all genitourinary symptoms, including a history of painful or frequent urination. 

A service treatment record dated January 1977 shows that the Veteran reported a painful right side and right lower abdomen.  The screener wrote that this was caused by retention of urine.  

On the March 1977 Report of Medical History, the Veteran answered "yes" to a history of frequent or painful urination.  The physician's summary explained that the Veteran held urine in basic training which caused problems with her bladder, which were now resolved.  A female disorder was also noted.  However, the genitourinary system was normal on the examination that was conducted at that time.  

After discharge from the reserves, the record indicates that the Veteran has experienced many problems with her genitourinary system.  This includes a hysterectomy in 1989; corrective surgery for stress incontinence in September 1991; an additional bladder sling procedure and rectocele and cystocele in January 2003; and surgery for laparoscopic lysis of adhesions and bilateral salpingo-oophorectomy due to a left ovarian mass and pelvic adhesive disease in February 2007.  Currently, the Veteran had diagnoses of urinary incontinence and recurrent urinary tract infections.  

Following the June 2013 remand, the Veteran was provided another VA genitourinary examination in August 2014.  The diagnoses included prior urethrocele, prior cystocele, and mixed stress, urgency urinary incontinence.  In an August 2014 follow-up email, the examiner opined that it was less likely than not that the Veteran's prior uretrocele, prior cystocele, and mixed stress/urgency urinary incontinence was incurred in or due to military service.  The examiner noted the report of the traumatic delivery of a baby prior to service on the 1979 enlistment examination, as well as her reports of painful urination following holding urine in basic training.  Her surgical history was also recounted.  The examiner explained that her urinary conditions appear related to her pregnancies and do not appear to be related to her time in military service.  

As the Veteran's difficult pregnancy was noted on her entrance examination and the records also confirm her reports of problems due to holding urine during basic training, the Board notes that the question of aggravation of a pre-existing disability is raised by the August 2014 examiner's opinion.  The Board finds that the examination report and claims file must be returned to the examiner in order to obtain an addendum that addresses this possibility. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file and the report of the August 2014 genitourinary examination to the examiner who authored this report.  After a review of the report and the claims file, the examiner should provide the following opinion: 

Is it as likely as not that the residuals of the 1971 traumatic delivery of a baby were aggravated (increased in severity beyond natural progression) due to active service, to include the episode of right side pain due to the holding in of her urine during basic training?  

If the August 2014 examiner is no longer available, the claims file should be forwarded to an examiner of at least equal qualifications in order to obtain the opinion.  A new examination should not be scheduled unless deemed necessary by the examiner. 

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


